Dykman, J.
This action is based upon a judgment recovered against the defendant in the state of Pennsylvania upon a judgment note, without the service of process upon the defendant or any appearance by him in the action. In this action the defendant denied the execution of the note, and that was the question of fact submitted to the jury upon the trial, and found in favor •of the defendant. The note was signed by a cross, and the name of John Boyle was signed as a witness, but Boyle was dead at the time of the trial, and there was no direct proof of the execution of the note by the defendant, and he denied the same. Under such proof, the verdict cannot be disturbed, and we And no error in the record which would justify a reversal of the judgment. The judgment and order should therefore be affirmed, with costs.
Pratt, J., concurs. Barnard, P. J., dissents.